DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 12 is objected to because of the following informalities: “the cathode”, line 2 should read -- a cathode --. Also, it is unclear the cathode of which light emitting devices.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,147,343. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader than the claims of the patent and therefore under a one-way obviousness type double patenting test, a prima facie case of obviousness exists.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-10 and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (US Pub 2019/0081122).
Regarding claim 1, Kim (fig. 6) teaches a display substrate, comprising:
a base substrate (layers 100/200, [0037]); and
a plurality of pixels (pixels PX, [0036] in a display area (display area DA1)) on the base substrate, at least one of the plurality of pixels comprising a first sub-pixel (PX1, [0036]), and a third sub-pixel (PX4, [0067]), the first sub-pixel comprising an OLED component (OLED1, [0036]) that emits light of a first 
where in all sub-pixels including OLED components (OLED1 and OLED3) are disposed on a same side of the base substrate, and all sub-pixels include LED components (OLED 2 and OLED 4) are disposed on another side of the base substrate opposite the side on which the OLED components are disposed.
Regarding claim 3, Kim teaches the display substrate of claim 1, wherein light of the third color is blue light (blue color, [0082]).
Regarding claim 4, Kim teaches the display substrate of claim 1, wherein the at least one of the plurality of pixels further comprises a second sub-pixel (PX3, [0058]), the second sub-pixel comprises an OLED component (OLED 3, [0067]) that emits light of a second color (green color, [0077]), the light of the first color, the light of the second color, and the light of the third color are light of three primary colors.
Regarding claim 5, Kim teaches the display substrate of claim 4, wherein the light of the first color is red light (red color, [0054]), the light of the second color is green light (green color, [0077]), and the light of the third color is blue light (blue color, [0082]).
Regarding claim 6, Kim teaches the display substrate of claim 1, wherein the base substrate includes a first sub-base substrate (layer 200, [0037]), a second sub-base substrate (supporting substrate 100, [0038]), and a bonding layer (layer 105, [0039]) between the first sub-base substrate and the second sub-base substrate, the first sub-pixel is on the first sub-base substrate, and the third sub-pixel is on the second sub-base substrate.
Regarding claim 7, Kim teaches the display substrate of claum 4, wherein the OLED component (OLED1) that emits the light of the first color in the first sub-pixel and the OLED component (OLED3) that emits the light of the second color in the second sub-pixel are top-emitting OLED components.

Regarding claim 9, Kim teaches the display substrate of claim 1, wherein the first sub-pixel further comprises a first driving circuit (drain electrode D, [0041]), and the second sub-pixel further comprises a second driving circuit (drain electrode D, [0041]); and 
in the first sub-pixel, the first driving circuit is electrically coupled to an anode (anode 11, [0054] of the OLED component that emits the light of the first color; in the second sub-pixel, the second driving circuit is electrically coupled to an anode (anode 31, [0078]) of the OLED component that emits the light of the second color.
Regarding claim 10, Kim teaches the display substrate of claim 9, further comprising a cathode (cathode 12 and 32, [0078]), an electron injection layer (14 and 34, “the first organic light-emitting layer 13 may generate light by recombining holes and electrons received from the first anode”, [0057]), and an electron transport layer (14 and 34, “the first organic light-emitting layer 13 may generate light by recombining holes and electrons received from the first anode”, [0057]), wherein the cathode, the electron injection layer, and the electro transport layer are respectively a layer in the entire display area ([0094] and fig. 7).
Regarding claim 13, Kim teaches the display substrate of claim 1, further comprising an encapsulation layer (encapsulation member 411, [0059]) on a light exit side of the OLED component and in the display area.
Regarding claim 14, Kim teaches the display substrate of claim 13, further comprising a black matrix (light-shielding members 600, [0102] and fig. 7) on a side of the encapsulation layer (415) 
Regarding claim 15, Kim teaches the display substrate of claim 14, further comprising an optical adjustment layer (color conversion pattern 730, [0095] and fig. 7) on a side of the encapsulation layer (415) facing the OLED component; the optical adjustment layer being in the display area.
Regarding claim 16, Kim teaches the display substrate of claim 1, wherein the LED component is a micro LED component or mini LED component (minimal units, [0033]).
Regarding claim 17, Kim teaches adisplay apparatus (display device 1, [0032]), comprising the display substrate according to claim 1.
Regarding claim 18 Kim (fig. 6) teaches a method for preparing a display substrate, comprising:
forming a first sub-pixel (PX1, [0036])on a first surface of the base substrate (layer 200, [0037]); the first sub-pixel comprising an OLED component (OLED1, [0036]) that emits light of a first color (red color, [0054]), and
forming a third sub-pixel (PX4, [0067]) on a second surface of the base substrate, the second surface opposite the first surface, the third sub-pixel comprising an LED component (OLED4, [0037]) emitting light of a third color (blue color, [0082]), and the first color and the third color being different colors.
Regarding claim 19, Kim teaches a method for preparing a display substrate of claim 18, wherein the base substrate comprises a first sub-base substrate (layer 200, [0037]), a second sub-base substrate(supporting substrate 100, [0038]), and a bonding layer (layer 105, [0039]) between the first sub-base substrate and the second sub-base substrate.
Regarding claim 20, Kim teaches a method for preparing a display substrate of claim 19, wherein forming the first sub-pixel and the second sub-pixel on the first surface of the base substrate comprises forming the first sub-pixel (PX1) and the second sub-pixel (PX3) on the first sub-base substrate, .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Hack (US Pub 2017/0062531).
Kim teaches wherein orthographic projection of the OLED component (OLED1) on the base substrate does not overlap orthographic projection of the LED component (OLED4) on the base substrate, but does not teach and the OLED component and the LED component emit light at a same direction.
Hack (fig. 3A) teaches the OLED component (OLED 307, [0043]) and the LED component (backlit LED 308, [0043]) emit light at a same direction.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the OLED 1 and OLED 4 of Kim with OLED 307 and LED 308 of .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Bok et al (US Pub 2017/0213873).
Kim teaches wherein an insulating layer (pixel-defining layer 320, resin, [0058] and [0075]) is disposed in an area (PX4) corresponding to the third sub-pixel between the cathode (42) and the base substrate (100/200), thereby flattening the cathode.
Kim teaches the insulating layer (pixel-defining layer 320), but does not teach transparent insulating layer.
Bok (fig. 4) teaches transparent insulating layer (pixel-defining layer 310, [0110] and [0129]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed pixel-defining layer 320 of Kim with transparent pixel-defining layer 310 of Bok because such material substitution is equivalently known for the same purpose. i.e. being used for pixel-defining material in OLED device, MPEP 2144.06 (II).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC HOANG whose telephone number is (571)272-1780. The examiner can normally be reached on M-F, 8-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.

Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Quoc D Hoang/
Primary Examiner, Art Unit 2892